ORDER

PER CURIAM
Jeremiah McMillon (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an *630evidentiary hearing. On appeal, Movant argues that the motion court erred when it found that: (1) pretrial counsel was not ineffective for failing to challenge a lineup in which a victim identified Movant without Movant’s counsel present; and (2) appellate counsel was not ineffective for failing to assert on appeal that multiple victim identifications should have been suppressed because they were the result of suggestive police procedures. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined' that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.